Citation Nr: 1502135	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-47 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

2.  Entitlement to service connection for disabilities affecting the left and right knee.  

3.  Entitlement to a compensable disability rating for service-connected laceration scar on the right acromioclavicular (AC) joint.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.M.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2011, the Veteran and her husband, J.E.M., testified before the undersigned Acting Veterans Law Judge via video conference.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  

In September 2011, the Board remanded this appeal for additional evidentiary development.  All requested development has been conducted with respect to the bilateral knee claim on appeal.  Unfortunately, however, additional evidentiary development is needed with respect to the acquired psychiatric disorder and right shoulder scar claims, which will be discussed in detail in the Remand section of this decision.  

In the September 2011 decision, the Board referred the issue of entitlement to service connection for a right shoulder disorder, claimed as right shoulder weakness.  To date, however, it does not appear that the Agency of Original Jurisdiction (AOJ) has conducted any development or adjudication action regarding this claim.  In addition, it appears that the Veteran has also raised the issue of entitlement to service connection for a right hand disorder, to include a deformity involving the right third digit, which also has not been adjudicated by the AOJ.  See Board hearing transcript, p. 4.  Therefore, the Board does not have jurisdiction over those issues and they are REFERRED to the AOJ for appropriate action.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated from February to August 2012, which were considered by the AOJ in the September 2012 supplemental statement of the case (SSOC).  The other records on Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the VBMS file does not contain any documents at this time.  

As discussed in detail below, the issue of entitlement to service connection for an acquired psychiatric disorder and entitlement to increased rating for a right shoulder scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  At no time prior to the filing of the claim, or during the pendency of the claim, does the competent, credible, or probative evidence establish that the Veteran has a current disability involving his right knee.  

2.  The competent, credible, and probative evidence of record does not establish that the Veteran's current left knee osteoarthritis was due to any incident or event in active military service, or was incurred during the Veteran's post-service year.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  Left knee osteoarthritis was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In letters dated May and June 2008, the AOJ advised the Veteran of the evidence and information necessary to substantiate her service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Both letters also advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to all claims herein decided. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained and considered and the evidentiary record also contains all post-service private and VA treatment records identified by the Veteran and the record.  Neither the Veteran nor her representative have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

While the Veteran was not afforded a VA examination in conjunction with her claim of service connection for disabilities affecting her left and right knee, the Board finds that a VA examination/opinion is not needed.  As will be discussed below, while there is evidence of a current bilateral knee disability, the Veteran has not identified any in-service event, injury, or illness to which the current knee disabilities may be related.  Moreover, there is no competent lay or medical evidence of record establishing, or even indicating, an etiologic relationship between the Veteran's knee disabilities and her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination/opinion is not necessary to decide the claim of service connection for disabilities involving the left and right knee.  

As noted previously, the Board remanded this case in September 2011 for additional evidentiary development, to include obtaining outstanding VA treatment records dated from 2009.  Review of the record shows the AOJ obtained VA treatment records dated from March 2010 to August 2012 which, notably, do not contain any lay or medical evidence establishing a nexus between the Veteran's bilateral knee disabilities and an event that occurred during military service.  While there are likely outstanding VA treatment records dated from August 2012 to the present, the Board finds there is no reasonable possibility that the outstanding records will assist the Veteran in substantiating her service connection claims.  Therefore, the Board finds that the AOJ has substantially complied with the September 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, as pertinent to the claims being decided herein, review of the record reveals that, during the July 2011 hearing, the undersigned Acting Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the nature of the Veteran's bilateral knee symptoms, including the date of onset of her symptoms and whether she incurred an injury to her knees during service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, because the Veteran's testimony revealed outstanding evidence that was relevant to the bilateral knee claims, the undersigned remanded the case in order to obtain such evidence.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is seeking service connection for disabilities involving her left and right knees.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court of Appeals for Veterans Claims (Court) held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  The Board will evaluate the claims herein with this holding in mind. 

In this context, service connection for certain chronic disorders, including arthritis, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within a specified period of time following active service, e.g., one year for arthritis.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, while the Veteran has been diagnosed with osteoarthritis of the left knee, there is no lay or medical evidence of record showing a diagnosis of osteoarthritis within the Veteran's first post-year.  In fact, the earliest evidence of a diagnosis of osteoarthritis associated with the record is dated in November 2007, more than 30 years after she was discharged from service.  Accordingly, presumptive service connection for osteoarthritis as a chronic disease is not warranted in this case.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Review of the record shows the Veteran was diagnosed with osteoarthritis (degenerative joint disease) of the left knee as early as September 2006.  The evidence also shows the Veteran has also lodged complaints of pain and stiffness in her right knee.  See VA treatment records dated December 2007 and May 2008.  While osteoarthritis is a disability for which service connection may be granted, the Board notes that the evidentiary record does not contain a diagnosis referable to the right knee, as the Veteran's complaints of right knee pain and other symptoms have not been attributed to an underlying disability.  Indeed, the Veteran's report of right knee pain and stiffness, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, the first element of service connection has been met with respect to the left knee but not the right knee.  

With respect to the right knee, the Board notes that, without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Despite the foregoing, the Board notes that a current diagnosis of a right knee disability has not been shown at any point prior or during the pendency of the claim.  

In making this determination, the Board has considered the Veteran's sworn testimony that she currently has pain and stiffness in his right knee.  However, as previously noted, because the Veteran's complaints of pain and stiffness have not been attributed to an underlying disability, the evidence does not establish a diagnosis for which service connection may be awarded.  

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of a right knee disability, as she does not possess the requisite specialized knowledge.  In this regard, the Board finds that a diagnosis of a right knee disability (as opposed to mere symptoms) requires clinical evaluation by a medical professional.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of a right knee disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, because the evidentiary record does not contain any competent and credible lay or medical evidence of a right knee disability at any point pertinent to this appeal, the Board finds that the Veteran does not have a current diagnosis of a right knee disability.  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for a right knee disability, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With respect to the left knee, while the Veteran has a current diagnosis involving the left knee, the Board finds that the Veteran has not satisfied the second element of service connection - the required showing of in-service incurrence or aggravation of a disease or injury.   Indeed, during the July 2011 Board hearing, the Veteran testified that she did not incur any injury to her knees during service and that her left knee problems began in the late 1970s.  The Veteran also testified that her doctors have not told her that her knee disability was caused by her military service.  

The Veteran's testimony is consistent with the service treatment records, as they do not contain any complaints, treatment, or diagnoses related to a left knee disability, including at her separation examination in August 1973.  In addition, the Veteran has not submitted any lay or medical evidence showing continuity of left knee symptomatology following service.  In fact, she has consistently reported that her left knee pain began after she was discharged from service, with no indication that her left knee symptoms began during service or have continued since service.  See VA treatment records dated May and November 2007; see also July 2011 Board hearing transcript.  

While the post-service treatment records document complaints of pain and stiffness in the Veteran's left knee and her symptoms have been diagnosed as osteoarthritis, the Board finds probative that the post-service treatment records do not contain any medical opinions or clinical evidence suggesting that the current left knee disability had its onset in service or is otherwise related thereto.  In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with her left and right knee claims; however, the Veteran has not identified any in-service event, injury, or illness to which the current knee disabilities may be related.  Moreover, there is no competent lay or medical evidence of record establishing, or even indicating, an etiologic relationship between the Veteran's knee disabilities and her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination/opinion is not necessary to decide the claim of service connection for disabilities involving the left and right knee.  

The Board has considered the Veteran's own assertion that her current left knee osteoarthritis is related to her military service.  However, the Board finds that the Veteran's assertions regarding the etiology of her medical conditions are afforded little probative weight, given that she is not shown to possess the medical training to render opinions about such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Indeed, where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  Here, the Veteran does not have the required medical expertise to determine whether her left knee osteoarthritis is related to service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the Board finds the preponderance of the evidence is against the grant of service connection for left knee osteoarthritis, as there is no competent or credible evidence of an in-service event, injury, or disability to which the current disabilities may be related or competent lay or medical evidence establishing a nexus between her current left knee disability and service.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for disabilities involving the right and left knees is denied.  


REMAND

Although the Board regrets the additional delay, review of the record reveals that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted, this appeal was remanded by the Board in September 2011 in order for the AOJ to conduct additional evidentiary development with respect to the claims on appeal.  With respect to the claimed psychiatric disorder, the Board directed that the AOJ afford the Veteran an examination determine the etiology of her current psychiatric disability, to include but not limited to, depression.  The Board requested that the examiner provide an opinion regarding whether the likelihood that any current psychiatric disability had its onset in service or is otherwise related to service, with consideration of the lay evidence of record.  

Review of the record shows the Veteran was afforded a VA mental disorders examination in September 2011, during which she was diagnosed with major depressive disorder.  As to the etiology of the Veteran's depression, the VA examiner noted that the Veteran had a lifelong history of avoidance, isolation, and depression before service and opined that it is as likely as not that being discharged from the Army and not fitting in contributed to the full development of her major depressive disorder.  While the September 2011 opinion is competent medical evidence, the VA examiner did not provide a rationale in support of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof). 

In addition, because a psychiatric disorder is not noted on the Veteran's May 1973 entrance examination, the Veteran is presumed to have been sound at entry into service with respect to a psychiatric disorder.  38 U.S.C.A. § 1111.  Therefore, the examiner must address whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed service and, if so, whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

Finally, the September 2011 VA examiner did not address whether the diagnosis of anxiety disorder reflected in the record is a valid diagnosis and, if so, whether any such anxiety is likely related to the Veteran's military service.  In this regard, the Board notes that the Veteran's claim includes all psychiatric disorders that are reflected in the record, as they may share the same or similar symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

In light of the foregoing deficiencies, the Board concludes that a remand is needed in order to obtain an adequate medical opinion that addresses the likelihood that the Veteran's acquired psychiatric disorder, to include depression and anxiety, is related to her military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes).  

In the September 2011 remand, the Board also directed that the Veteran be afforded a VA examination to determine the current severity of her service-connected right shoulder scar disability.  The Veteran was afforded a VA scars examination in September 2011, which was adequate for rating purposes.  However, more than three years have passed since that examination was conducted.  The Board also notes that the most current VA treatment records associated with the record are dated in August 2012, more than two years ago, and that any outstanding VA treatment records may contain information and evidence relevant to the increased rating claim on appeal.  As such, the Board is unable to determine the severity of the Veteran's service-connected right shoulder scar disability and concludes that a remand is needed to afford the Veteran an opportunity to undergo an updated VA examination to assess the current nature, extent, and severity of her right shoulder scar and to obtain any outstanding VA treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous"); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from August 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected laceration scar of the right AC joint.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should measure the area or areas of the scar, and determine whether the scar is superficial or deep, linear or nonlinear, unstable, or painful.  The examiner should also determine whether the scar causes any functional limitations and whether there are any neurological or orthopedic abnormalities related to the scar about the right acromioclavicular joint region.  

3. After any additional records are associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's September 2011 VA mental disorders examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to address the following:

a. The examiner should attempt to reconcile all acquired psychiatric disorders reflected in the record since June 2008 (the date of receipt of the Veteran's service connection claim), including major depressive disorder and anxiety disorder, which may include a discussion of whether any diagnosis not identified at the most recent VA examination is valid.   

b. For each valid psychiatric disorder reflected in the record, the examiner should offer an opinion as to whether there is clear and unmistakable (undebatable) evidence that such disorder(s) pre-existed the Veteran's military service.

c. If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

d. If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disorder was incurred in or is otherwise related to the Veteran's service.  

e. In answering each of the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms she experiences, including when those symptoms were incurred and how long they have persisted.  A rationale must be provided for any opinion offered. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


